DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group II and the combination of GHSR and MAL in the reply filed on 7/25/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-25 are pending.  Claims 1-8 and 10-14 are withdrawn as being based upon nonelected inventions.
An 0action on the merits for claims 9 and 15-25 is set forth below.  
Improper Markush
Claims 9 and 15-25 are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine.   (See Federal Register, Vol. 76, No. 27, Wednesday, February 9, 2011, page 7166).    	
This rejection is appropriate when the claim contains an improper grouping of alternatively useable species. See In re Harnisch, 631 F.2d 716, 719–20 (CCPA 1980).  A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use.  Members of a Markush group share a ‘‘single structural similarity’’ when they belong to the same recognized physical or chemical class or to the same art-recognized class.  Members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.  See MPEP § 803.02.
 	Here each species is considered to be specific gene associated with urine typing.  Each gene or specific combination of genes would be considered a distinct species.
 	The recited alternative species in the groups set forth here do not share a single structural similarity, as each method relies on detection of different genes.  Each gene that could be detected is itself located in a separate region of the genome and has its own structure.  The flanking nucleotides comprising each sequence have a unique sequence relative to the others- they are not structurally the same when you consider the sequence required to identify one gene relative to another gene.  The markers recited in the instant claims, and the methods which detect them, do not share a single structural similarity since each consists of a different nucleotide that occurs at a different location on the chromosome.  The only structural similarity present is that all detected positions are part of nucleic acid molecules.  The fact that the markers comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising a nucleotide alone is not essential to the common activity of being correlated with prognosis of ovarian cancer.  Accordingly, while the different genes are asserted to have the property of being indicative urine typing, they do not share a single structural similarity.  Further the property is not of its very nature as one could not select these combinations based upon this nature. 
 	Following this analysis, the claims are rejected as containing an improper Markush grouping.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 15-25  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims are drawn to a method of  typing a urine sample comprising determining DNA in a first gene or promoter region and a second gene or promoter region of GHSR and MAL.  
The claims are drawn to a very large genus of examining methylation of urine samples from any type of individual to type urine. Based upon the description in the specification although the skilled artisan could readily use a methylation analysis, the artisan would first need to determine if it functionally typing urine in the samples from any methylation of the genes or promoters as such the specification has not provided written support for the structures with the recited functionality.   Further, the term “typing a urine sample” is not defined in the specificiaotn and as such would include any kind of typing including determination of cancers, determination of glucose, determination of treatment response, or any number of any other phenotypes that would encompass “typing”. 
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been described by their complete structure.  The instant specification has not provided the critical structures in any species to functionally determine any type of typing of urine rather the specification provides a specific human and determination of bladder cancer.  Although the specification describes bladder cancer is recurrent, the specification does not describe any methylation, but rather describes a particular structure (e.g. particular part of the genes) are hypermethylation (p. 22-234).  This description does not provide guidance for the breadth of the claims of any methylation in any species and any typing of urine.  
	Further, the art does not provide guidance to sufficiently describe relevant identifying characteristics or functional attributes that would distinguish different members of the claimed genus. In the instant case it is not clear that the functionality of bladder cancer cannot be extrapolated to non-human individuals.  This finding is supported by Feng (PNAS 2010 Vol 107 No 19 pages 8689-8694). Specifically, Feng teaches that although DNA methylation likely has a conserved role in gene silencing, the levels and patterns of DNA methylation appear to vary drastically among different organisms (abstract).  
Herein the claims are drawn to any typing of urine  based upon methylation of the gene or promoter of GHSR and MAL in any subject however, there is no written support that methylation detection or levels would between the different types of typing, different regions of the genes and species would be functionally the same. 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that "Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed." (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of typing urine samples based upon methylation of ap portion of the gene or promoter region of GHSR and MAL in view of the species disclosed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 15-22 are indefinite over the phrase “typing said urine sample on the basis of DNA methylation”.  In particular it is not clear the metes and bounds of the phrase “on the basis”.  It is not clear if the typing is merely that there is methylation detected or if the DNA methylation must be converted or additionally analyzed for a typing result.  Therefore it is not clear the metes and bounds of the claims.  
	Claim 18 is unclear.  It is not clear where in the method these steps are performed. Is the isolation step, isolating DNA from the sample in claim 9 or is the isolating DNA a different step.  Further it is not clear if the treating and performing qMSP is intended to be used for the DNA methylation performed in claim 9 or if its intended to be considered a different step in the method.  
	Claim 21 is indefinite over the recitation of limitations typing.  In particular the claim states typing comprising “determining where or not DNA methylation is present” and that typing said sample “the presence or absence of DNA methylation of one or both of said…”.  Therefore the claim appears to be asserting two different limitations on the claims. One in which is the determining whether or not there is DNA methylation and the other is based upon the presence or absence of DNA methylation of regions.  As such it is not clear which of these limitations the claim is intending to limit the method steps to.  
	Claim 22 is infinite over “hypermethylation”.  The claim depends on claim 9 is drawn to methylation and not a determination of hypermethylation (level of methylation).  As such it is not clear how the claim limits Claim 9 and rather this recitation of hypermethylation is intended to further include steps for determination of hypermethylation. 
	Claims 23-24 are indefinite over the wherein clauses of the claims.  In particular the only active step is typing.  The wherein clause appear to further indicated that the typing comprising detecting DNA methylation.  However, it is not clear if these intend to be positive active steps that limit the claim or how the wherein clauses limit the step of typing.  
	Claim 25 is indefinite over the wherein clauses of the claims.  In particular the only active step is determining.  The wherein clause appear to further indicated that determining has other steps of isolating.  However, it is not clear if these intend to be positive active steps that limit the claim or how the wherein clauses limit the step of determining.  
Claims 23-25 are indefinite.  Claim limitation “means for determining DNA methylation” in claim 23 and 25  invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification recites said means preferably comprise primers for detecting methylated DNA and optionally a probe (para 120).  Merely the structure of primers would not perform the entire claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 9 and 15-25   are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation without significantly more. The claim(s) recite(s) a judicial exception of correlation of methylation of GHSR and MAL and typing a urine sample. This judicial exception is not integrated into a practical application because the claims require steps detection methylation with well-known methodologies.  The detection does not provide a step to integrate the judicial exception.   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not integrate the judicial exception to steps that are not considered routine and conventional steps. 
These judicial exceptions are not integrated into a practical application because the claims only recite the natural correlation, wherein the step of detecting does not integrate the judicial expectation.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the steps are considered general and routine knowledge as exemplified by the prior art (as discussed below).   
According to the 2019 Patent Eligibility Guidance an initial two step analysis is required for determining statutory eligibility.   
Step 1.  Is the claim directed to a process, machine, manufacture, or composition of matter? In the instant case the Step 1 requirement is satisfied as the claims are directed towards a process.  
Step 2A Prong one.  Does the claim recite a law of nature, a natural phenomenon or an abstract idea?  Yes, a   natural phenomenon.
The correlation of correlation typing urine and methylation of the recited genes is considered a natural correlation.  The step of detecting in the sample are considered a routine and conventional step as discussed below.   
Step 2A prong two.  Does the claim recite additional elements that integrate the judicial exception into a practical application?  The answer is no as the steps require only routine and convention steps and does not integrate the judicial exception to a practical application.  
Step 2B.  Does the claim recite additional elements that are significantly more than the judicial exceptions?  No as the claims do not require any elements that integrate the judicial exception.   
The steps that are not considered judicial expectations are detecting in DNA methylation of naturally occurring genes.  These are considered routine methods of using well known bisulfite methodologies to detect methylation in naturally occurring DNA (see pages 12-14 of the specification).  Lai et al. (WO 2016/115354 July 21, 2016) teaches a method for typing a urine sample as Lai et al. teaches determining presence or absence of hypermethylation of multiple genes promoters including GHSR by qMSP with primers  in urine to make tumor determinations (e.g. typing) (p 24 and para 87,  93).   Snijders et al. (US Patent Application 2015/0225796 8/13/2015) teaches a method of detecting methylation of MAS in urine samples to determine tumors (para 1, 7,9-12).
Therefore the steps do not integrate the judicial exception.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9,15-18,21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO 2016/115354 July 21, 2016 cited on the IDS) in view of Snijders et al. (US Patent Application 2015/0225796 8/13/2015).
              With regard to claim 9, 21-23, 25 Lai et al teaches a method for typing a urine sample as Lai et al. teaches determining presence or absence of hypermethylation of multiple genes promoters including GHSR by qMSP with primers  in urine to make tumor determinations (e.g. typing) (p 24 and para 87,  93).  However Lai et al. does not teach MAL.  
	With regard to claim 15, Lai et al. teaches that DNA is isolated from the urine sample (para 93). 
	With regard to claim 16-17, 24,  Lai et al. teaches the detection is determined in the promoter regions (para 87).  However Lai et al. does not teach MAL. 
	With regard to claim 18, Lai et al. teaches treating with bisulfite and performing qMSP (Para 170,179-180).  
 However Lai et al. does not teach MAL.  
	 With regard to claim 9, 21-23, 25. Snijders et al. teaches a method of detecting methylation of MAS in urine samples to determine tumors (para 1, 7,9-12).
	Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the method of Lai et al. to further screen MAL promoter of Snijders et al.  It would be obvious to screen the finite number of known genes that have differences in methylation in urine related to tumors including the MAL gene of Snijders et al.  The ordinary artisan would have a reasonable expectation of success of detection of methylation as Sijders et al. teaches that methylation in MAS can be detected in urine.  

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (WO 2016/115354 July 21, 2016 cited on the IDS) and Snijders et al. (US Patent Application 2015/0225796 8/13/2015) as applied to claims 9,15-18,21-25 and further in view of Steve et al. (US Patent Application Publication 2014/0303001 10/9/2014).
Lai et al teaches a method for typing a urine sample as Lai et al. teaches determining presence or absence of hypermethylation of multiple genes promoters including GHSR by qMSP with primers  in urine to make tumor determinations (e.g. typing) (p 24 and para 87,  93).  However Lai et al. does not teach MAL.  Snijders et al. teaches a method of detecting methylation of MAS in urine samples to determine tumors (para 1, 7,9-12).
However, Lai and Snijders do not teach that the urine sample is treated with EDTA.
With regard to claims 19-20, Steve et al. teaches a method wherein the urine samples in which DNA is isolated is treated with EDTA (para 133,181).
Therefore it would be prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the urine sample of Lai and Snijders et al to further include the preservative of EDTA.  The ordinary artisan would be modified as Steve et al. teaches that EDTA can be added so that degradation of the urine sample can be reduced and DNA can be preserved.  The ordinary artisan would have a reasonable expectation of success as Steve et al. teaches that EDTA is used to preserve DNA for further methylation analysis (para 186-189).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE D SALMON whose telephone number is (571)272-3316. The examiner can normally be reached 9-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KATHERINE D. SALMON
Examiner
Art Unit 1634



/KATHERINE D SALMON/             Primary Examiner, Art Unit 1634